DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A battery-operated, wireless, irrigation device secured to a lid of an irrigation valve box, the irrigation device comprising: a housing having a first end; a transmitter disposed in the housing; a battery pack and a mounting ring, the mounting ring being supported at least in part by the first end of the housing; a battery retainer secured by the container of the battery pack, the battery retainer forming a receptacle and having an opening into the receptacle, a removable cover configured to close the opening into the receptacle of the battery retainer; a dome supported by the housing, the dome having an undersurface configured to abut against an outer surface of the lid; and a retainer mechanically attachable to the first end of the housing so as to tighten the dome, the mounting ring, and the retainer against the lid.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 8 with the allowable feature being:” A battery-operated, wireless, irrigation device configured to be secured to a lid of an irrigation valve box, the irrigation device comprising: a housing; a battery pack having a container and a mounting member, the mounting member being supported by the housing; a battery retainer secured by the container of the battery pack, a dome supported by the housing, the dome having an undersurface configured to abut against an outer surface of the lid; and a retainer mechanically attachable to the housing so as to secure the lid between the dome and the mounting member.”
Therefore, claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:” A battery-operated, wireless, irrigation device configured to be secured to a lid of an irrigation valve box, a housing; a battery pack having a container and a mounting member, the mounting member being supported by the housing, the container support one or more batteries; a dome supported by the housing, the dome having an undersurface abut against an outer surface of the lid; and a retainer mechanically attachable to the housing so as to tighten the dome, the mounting member, and the retainer against the lid.”
Therefore, claim 13 is allowed.

Claims 2-7, 9-12, and 14-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 8, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847